UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4809


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DENNIS LARRY MCKEVER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:18-cr-00150-CCE-1)


Submitted: May 23, 2019                                           Decided: May 28, 2019


Before KING and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
Carolina, for Appellant. Nicole Royer DuPre, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dennis Larry McKever pled guilty, pursuant to a written plea agreement, to

possession of ammunition by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2) (2012). McKever’s counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), stating that there are no meritorious grounds for appeal, but

questioning whether McKever’s within-Guidelines, 72-month sentence is reasonable.

We affirm.

      We review a sentence for reasonableness, applying “a deferential abuse-of-

discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). This review entails

appellate consideration of both the procedural and substantive reasonableness of the

sentence. Id. at 51. If there are no procedural errors, then we consider the substantive

reasonableness of the sentence, evaluating “the totality of the circumstances.” Id. A

sentence is presumptively reasonable if it is within or below the Guidelines range, and

this “presumption can only be rebutted by showing that the sentence is unreasonable

when measured against the 18 U.S.C. § 3553(a) [(2012)] factors.” United States v.

Louthian, 756 F.3d 295, 306 (4th Cir. 2014). After properly calculating McKever’s

Guidelines range, the district court considered the 18 U.S.C. § 3553(a) factors and opined

that, although McKever’s lengthy criminal history was non-violent, a “substantial

sentence” was needed to protect the public. Accordingly, the court denied McKever’s

request for a downward variance and imposed a within-Guidelines sentence of 72

months.     McKever has not rebutted the presumption of reasonableness afforded his

sentence.

                                            2
       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm McKever’s conviction

and sentence. This court requires that counsel inform McKever, in writing, of the right to

petition the Supreme Court of the United States for further review. If McKever requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on McKever.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             3